Title: From John Adams to François Adriaan Van der Kemp, 31 December 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Decr. 31. 13.

“That old Vertigo in his head
Will never leave him, till he’s dead” was Said of Dr Swift.
I say, that “malignant Dæmon” will never cease to haunt you, till you learn more temperance in reading, writing and thinking.
I am glad you mentioned this Dæmon, because it gives me an Opportunity of enquiring into the natural history of that Species, or Genus of Beings. Have you read Farmers Treatise of the Dæmons and Possessions of the new Testament? He makes them all, Diseases of the mind, Such as my Friend Rush has described in his last printed Volume. A vulgar Opinion prevailed, that all Ideots and Lunaticks were possessed by Dæmons. There were good Dæmons, and evil ones. Socrates had a good one, who led him however to the Hemlock.
I have, Somewhere, read that about the Time of Archelaus and Agripa, there appeared in Palestine, a Prophecy of Enoch. Will you be So good as to give me a Commentary on the Epistle of St. Jude,?
The Syllabus I returned upon honour to its Author. I was not permitted to take a Copy.
I have a Letter from St. Petersburg, which I inclose, with a prayer and an injunction that it be returned, upon honour to me by the mail. Vanderkemp! Thou art an Enthusiast, as I am Sensible I am. Have a care how you form or propagate too extravagant Ideas and Explanations of J. Q. You know not the Perplexities, the Uncertainties, the Agonies of Ambassadors at 3, or 4 thousand miles from their Country. Do you Suppose that an Ambassador has leisure, to pursue Studies? To investigate Sciences? to cultivate Letters? Your new Correspondent, Mrs Adams, would have given You much Employment, if a Lung Fever had not reduced her to extream Weakness of Body. Her Spirit, thank God is not yet impaured impaired. Your Pillars, Props, and Supports fail you, as mine do every year and almost every day.
I write nothing to you, of the political Ecclesiastical, or military State of the World. We have little Influence in Either. And it would require Volumes, that I cannot write nor can you write or read, that would have any Influence. The Business of the World must and will do itself.
Now as always for three and thirty years / Your Friend
John Adams